Citation Nr: 0116996	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Whether a January 15, 1974, rating decision which denied 
entitlement to service connection for a duodenal ulcer was 
clearly and unmistakably erroneous.

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to July 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which found that clear and unmistakable 
error (CUE) had not been committed in a rating decision dated 
January 15, 1974, and a March 1998 decision which found that 
new and material evidence had not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
duodenal ulcer.  The veteran was scheduled for a hearing 
before the RO three times, but canceled his hearing each 
time.


FINDINGS OF FACT

1. On January 15, 1974, the RO denied the veteran's claim of 
entitlement to service connection for a duodenal ulcer.  
This was a final disallowance of this claim.

2. The allegation that the RO, in denying the veteran's 
claim, misevaluated the evidence does not comprise a 
legally cognizable claim of CUE; the RO clearly followed 
the statutory and regulatory provisions extant at the time 
in the decision dated January 15, 1974.

3. Evidence received since the January 15, 1974 decision, 
considered alone or in conjunction with the evidence 
previously of record, is not so significant that it must 
be considered (with the other evidence of record) to 
fairly decide the merits of the claim of service 
connection for a duodenal ulcer.




CONCLUSIONS OF LAW

1. The RO's January 15, 1974 rating decision which denied the 
veteran entitlement to service connection for a duodenal 
ulcer is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

2. The veteran has not submitted a viable claim of CUE in the 
January 15, 1974 rating action.  38 U.S.C. § 5109A (1999); 
38 C.F.R. § 3.105 (2000).

3. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
a duodenal ulcer is not new and material, and this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §  3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision and 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and medical evidence necessary to 
substantiate the claims.  The RO has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Further, the veteran's service medical records were 
obtained and associated with the claims folder, and such 
records appear to be intact.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran in this case.  Therefore, further 
development and further expending of VA's resources is not 
warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (to be codified as amended at 38 U.S.C. § 5103A, 5107).

I. Whether a January 15, 1974, rating decision which denied 
entitlement to service connection for a duodenal ulcer 
was clearly and unmistakably erroneous.

A review of the record reflects that the veteran was denied 
service connection for a duodenal ulcer by a rating decision 
dated January 15, 1974.  This decision was based on that fact 
that, although the veteran had a diagnosis of an active ulcer 
during a VA examination of October 1973, there was no 
evidence presented which indicated that the veteran suffered 
from any ulcer or stomach condition while in service, that 
the condition was related to service in any way, or that the 
condition manifested to a 10 percent degree within a year of 
discharge.  As such, the veteran's claim was denied on both a 
direct and a presumptive basis.

The veteran and his representative contend that this decision 
was clearly and unmistakably erroneous.  The veteran 
specifically claims, in a statement dated December 1997, that 
a formal rating was never rendered on this issue, that the 
October 1973 report of VA examination was completely 
disregarded, that medical records were not obtained and 
associated with the claims folder, that the administrative 
action taken on the veteran's claim was contrary to the 
medical evidence in the file, and that the veteran was not 
given a reason for his denial.

In this regard, the Board points out that previous 
determinations which are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a) (2000); see also 38 U.S.C. § 5109A (same 
effect).

The Court has addressed the question of determining when 
there is clear and unmistakable error present in a prior 
decision.  In this regard, the Court has propounded a three 
pronged test; namely (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo the court stated,

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Regarding the denial of service connection for a duodenal 
ulcer, the veteran's main contention appears to be that a 
formal rating decision was never issued as to this claim.  A 
review of the veteran's claim folder, however, reveals that a 
formal decision was issued January 15, 1974, clearly setting 
forth for the veteran the reasons that his claim was denied.  
Further, although the veteran contends that the 
October 1973 report of VA examination was completely 
disregarded, again, the rating decision dated January 15, 
1974, clearly discusses the results of that VA examination.  
As to the veteran's allegation that medical records were not 
obtained and associated with the claims folder, the Board 
notes that the veteran appears to be referring to medical 
records from J.B., M.D., from whom the veteran claimed to 
have received treatment for his ulcer in April 1973.  While 
these records were not associated with the claims file, two 
attempts were made to obtain these medical records from that 
doctor, and the veteran was informed that efforts to obtain 
these records were unsuccessful, and was afforded the 
opportunity to submit these records himself, which he did not 
do.  See VCAA, § 3 (to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

As to the veteran's claim that the administrative action 
taken on the veteran's claim was contrary to the medical 
evidence in the file, it appears that the veteran is arguing 
that the RO improperly evaluated and interpreted the evidence 
of record.  This allegation does not fit the definition of a 
viable CUE claim.  Specifically, in Damrel v. Brown, 6 Vet. 
App. 242 (1994), the Court held that the argument that the RO 
misevaluated and misinterpreted the evidence available to it 
at the time of the final prior determination (reweighing of 
the evidence) is not the type of administrative error 
reversible under 38 C.F.R. § 3.105(a) (2000).  

Under the circumstances, the Board concludes that the veteran 
has failed to reasonably raise a viable claim of CUE 
regarding his claim of entitlement to service connection for 
a duodenal ulcer.


II. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a duodenal ulcer.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

In a January 1974 decision, the RO denied a July 1973 claim 
of entitlement to service connection for a duodenal ulcer.  
The RO denied the veteran's claim because, although the 
veteran was diagnosed with a duodenal ulcer in an October 
1973 VA examination, there was no evidence in the veteran's 
service medical records that showed the veteran had at any 
time complained of a duodenal ulcer or any gastrointestinal 
problems while in service, and because there was no evidence 
submitted that showed that the veteran's duodenal ulcer was 
incurred or aggravated in service, or that it manifested to a 
10 percent degree within a year of discharge, such that a 
presumption of service connection would be warranted.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, the law and regulations provide 
that if new and material evidence has been presented or 
secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the RO decision 
dated January 1974.  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).

The new evidence submitted consists of the reports of 
outpatient treatment records and a duplicate military record.

The veteran submitted a copy of a temporary travel order, 
dated March 1972, already of record, which indicates that the 
veteran was to travel for a urology appointment and internal 
medicine appointment. 

The veteran submitted copies of what appear to be bills the 
veteran received for treatment by B.L., M.D..  These bills 
apparently show that the veteran was seen by this doctor six 
times in 1973, once in 1974, twice in 1975, and twice in 
1976, but these bills give no indication as to what the 
veteran was undergoing treatment for.

A report of outpatient treatment dated April 1984 indicates 
that the veteran had complaints at that time of burning 
epigastric pain, and some trouble with discharge.  At that 
time, the veteran reported a history of duodenal ulcer in 
1971 with a recurrence of symptoms in 1978.  The examiner's 
impression at that time was of duodenal ulcer disease.   The 
veteran was provided medication at that time.  The veteran 
was seen again in May 1984, when it appeared that his 
symptoms had abated.

The veteran was seen again in August 1989 with complaints of 
gaseousness, belching, and some epigastric disease.  The 
veteran at that time was provided with medication. 

The report of several medical records dated May 1991 indicate 
that the veteran underwent an upper endoscopy at that time.  
His preoperative diagnosis was upper gastrointestinal 
bleeding.  His post-operative diagnoses were a duodenal 
ulcer, and esophagitis.  The examiner found a duodenal bulb 
ulcer with friability, and distal esophagitis, status post 
biopsy.  The examiner opined that the veteran's bleeding was 
from his duodenal bulb ulcer.  A tissue sample taken at that 
time found basal hyperplasia and inflammation, but no 
columnar epithelium.

Of record is a consultation report dated March 1993, from a 
cardiologist.  At that time, the veteran was given several 
tests to determine the origin of the chest pain he was 
suffering.  The examiner's impression was that the veteran's 
chest pain was probably non-cardiac, and more likely to be 
esophageal in nature given his prolonged durations of pain 
and only on emotional stress.

The Board finds that new and material evidence has not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a duodenal ulcer.  The majority of 
evidence submitted, when not literally duplicative of records 
already submitted, is essentially duplicative in content of 
evidence already of record.  Specifically, most of the 
additional evidence admitted is merely cumulative as to the 
issue of whether the veteran suffers from a duodenal ulcer.  
The RO denied the veteran's claim in January 1974 not because 
there was no evidence that the veteran suffered from a 
duodenal ulcer, but because there was no evidence that the 
veteran incurred or aggravated a duodenal ulcer while in 
service, or that it manifested to a 10 percent degree within 
a year from service.  None of the new material submitted 
contains any such evidence.

The copies of bills the veteran submitted, from B.L., M.D., 
dated 1973 to 1976, offer no indication as to what the 
veteran was being treated for.

The veteran specifically points, in his Notice of 
Disagreement, filed November 1998, to a copy of a temporary 
travel order, dated March 1972, which indicates that the 
veteran was to travel for a urology appointment and internal 
medicine appointment, as evidence that the veteran received 
treatment for his gastrointestinal problems while in Vietnam.  
The Board again notes that this evidence was already of 
record at the time of the January 1974 RO decision.  
Furthermore, this record contains no evidence that the 
veteran was being seen at that time for any gastrointestinal 
problems.  In fact, this record only confirms that the 
veteran was seen in the Urology clinic, which is further 
confirmed by other service medical records indicating that 
the veteran was seen in March 1972 for problems with urinary 
frequency.

While the reports of outpatient treatment records are 
"new," in the sense that they were not previously 
considered, when presented alone, or along with evidence 
previously submitted, they are not so significant that they 
must be considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156 (a).

Further, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from a duodenal 
ulcer as a result of his service are not sufficient to reopen 
a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's January 1974 
decision is not new and material for the purpose of reopening 
the claim.  38 C.F.R. § 3.156(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the February 1999 
Statement of the Case, the RO also referred to a third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the Federal Circuit, in 
Hodge, held that there was no such legal requirement.  Id. at 
1360; see also Elkins v. West, 12 Vet. App. 209, 214 (1999).  
That notwithstanding, the Board finds that the RO's actions 
are not prejudicial to the veteran, since, for the reasons 
noted above (i.e., that no new and probative evidence has 
been submitted), the outcome is the same whether the claims 
are considered under the test utilized by the RO, or the 
correct "new and material" standard set forth in 38 C.F.R. 
§ 3.156(a) (1999).  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and, in light of the above 
discussion, would not result in a determination favorable to 
the veteran.  See VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 
Fed. Reg. 49747 (1992).


ORDER

As the veteran has failed to submit a viable claim of CUE 
with respect to the January 15, 1974 RO decision, the appeal 
with respect to this issue is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a duodenal ulcer is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

